DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhan (U.S. Patent Application Publication No. 2016/0213197 in view of Cook (U.S. Patent No. 1,553,989). 


Regarding claim 1-5. A baking oven, comprising
Zhan discloses:  a first baking tray (11) at the rear side and a second baking tray  (12)at the front side, the first and second baking trays being able to be opened or closed relative to each other (11 and 12, see fig. 1), the first baking tray and the second baking tray cooperatively defining a baking space for baking ingredients (Fig. 1, 11 and 12 defining a space to make 8)and
 a feeding channel(4) communicated between the baking space and the outside for feeding the ingredients into the baking space, wherein the first baking tray and the second baking tray further cooperatively define(4 for communication between space for cooking 8, and outside)
Zhan does not disclose: 
 an overflow channel that communicates with the baking space and is isolated from the feeding channel, to allow air or the ingredients in the baking space to move into the overflow channel.
Regarding claim 2. 
 The baking oven of claim 1, wherein the feeding channel extends upwards and downwards between the outside and the baking space, and the overflow channel is communicated with the top of the baking space, to allow the air or the ingredients to move upwards and enter into the overflow channel.
 
Regarding claim 3. The baking oven of claim 2, wherein the overflow channel is multiple, and the multiple overflow channels are located on opposite sides of the feeding channel.

Regarding claim 4. The baking oven of claim 3, wherein each of the overflow channels comprises an overflow hole communicated with the baking space.

Regarding claim 5. The baking oven of claim 4, wherein each of the overflow channels further comprises an overflow groove located above and communicated with the overflow hole.
In related art, Cook discloses: 
an overflow channel that communicates with the baking space and is isolated from the feeding channel, to allow air or the ingredients in the baking space to move into the overflow channel. (Fig. 3, over flow channel being 3, disposed and formed by the plates 1 and 2. See page 1, liens 60-80, describing that excess dough may flow into 3 during cooking)
Regarding claim 2. 
 The baking oven of claim 1, wherein the feeding channel extends upwards and downwards between the outside and the baking space, and the overflow channel is communicated with the top of the baking space, to allow the air or the ingredients to move upwards and enter into the overflow channel. (Cook discloses placing 3 at the sides and Zhan discloses that the feeding channel 23 is at the side which would face upward for a gravity feed. )
 
Regarding claim 3. 
Cook discloses: The baking oven of claim 2, wherein the overflow channel is multiple, and the multiple overflow channels are located on opposite sides of the feeding channel.(multiple 3’s on each side of the waffle iron as shown in fig 1, at each side of the rotating axis 9)

Regarding claim 4.
Cook discloses:  The baking oven of claim 3, wherein each of the overflow channels comprises an overflow hole communicated with the baking space. (Cook has overflow hole 5)

Regarding claim 5.
Cook discloses:   The baking oven of claim 4, wherein each of the overflow channels further comprises an overflow groove located above and communicated with the overflow hole. (Fig. 3, including groove, 3 which communicates with 5)
Cook discloses at page 2, lines 1-20, that the trough 3, provides the benefit of allowing excess batter to flow into the trough 3, during cooking which provides the benefit of easing clean up and making the iron provide a better waffle product.  As such, it would have been obvious to integrate the trough of Cook into the device of Zhan for the obvious benefit explicitly taught by Cook.  Thus, the features of claims 1-5 would have been obvious to one having ordinary skill in the art. 

Regarding claim 6. 
Zhan discloses: The baking oven of claim 2, wherein the first baking tray comprises a first tray plate, a first peripheral wall (wall defining outward bounds of baking area making edge of waffle 8)extending from the first tray plate (12 wall at edge vertical toward 11)towards the second baking tray(11) and a first extension wall (extension wall at 23)extending upwards from the first peripheral wall(23 extending upward from 12), the second baking tray comprises a second tray plate(11), a second peripheral wall (wall on 11 forming edge of 8) extending from the second tray plate towards the first baking tray (12)and a second extension (wall at 4)wall extending upwards from the second peripheral wall(wall at 4 extending upward from edge of wall forming 8), wherein the baking space is cooperatively defined between the first tray plate, the first peripheral wall, the second tray plate and the second peripheral wall(8 formed in space defined by walls of 12 and 11), and the feeding channel is cooperatively defined between the first extension wall and the second extension wall. (Feed channel defined by extension walls at 23 and 4.)
Zhan does not disclose: 
the overflow channel is cooperatively defined between the first peripheral wall and the second peripheral wall, 
Regarding claim 7. The baking oven of claim 6, wherein the number of the overflow channel is two, the two overflow channels each comprise an overflow hole cooperatively defined between the first peripheral wall and the second peripheral wall, the two overflow holes of the two overflow channels are communicated with the upper left and right corners of the baking space, respectively.

Regarding claim 8. The baking oven of claim 7, wherein the two overflow channels each further comprise an overflow groove located above and communicated with the overflow hole.

Regarding claim 9. The baking oven of claim 8, wherein each overflow groove extends from a corresponding overflow hole towards the feeding channel.

Regarding claim 10. The baking oven of claim 8, wherein the first peripheral wall is provided with a first opening, the second peripheral wall is provided with a second opening, the overflow hole is cooperatively formed by the first opening and the second opening which are aligned with each other.

Regarding claim 11. The baking oven of claim 10, wherein the first peripheral wall is provided with a first slot located above and communicated with the first opening, the second peripheral wall is provided with a second slot located above and communicated with the second opening, the overflow groove is cooperatively formed by the first slot and the second slot which are aligned with each other.

Cook discloses: 
the overflow channel is cooperatively defined between the first peripheral wall and the second peripheral wall, (See Fig. 3, 3 defined between 1 and 2 walls which have 5 therein).  
Regarding claim 7. The baking oven of claim 6, wherein the number of the overflow channel is two(Cook Fig. 1 two 3’s) , the two overflow channels each comprise an overflow hole(Fig. 3, 5) cooperatively defined between the first peripheral wall and the second peripheral wall(5 between 4 and 3), the two overflow holes of the two overflow channels are communicated with the upper left and right corners of the baking space, respectively(3’s located at upper left and right spaces as shown in fig. 1.).

Regarding claim 8. Cook discloses: The baking oven of claim 7, wherein the two overflow channels each further comprise an overflow groove located above and communicated with the overflow hole.(Fig. 3, 3)

Regarding claim 9.(Cook Fig. 3) The baking oven of claim 8, wherein each overflow groove(3) extends from a corresponding overflow hole (5) towards the feeding channel(Cook teaches placing the groove 3 in the same region as Zhan teaches placing the feeding channel, thus modified Zhan includes the groove 3 as recited).

Regarding claim 10. (Cook Fig. 3)The baking oven of claim 8, wherein the first peripheral wall(wall of 4, defining 5 in plate 1) is provided with a first opening(5), the second peripheral wall is provided with a second opening(wall of 4, defining 5 in plate 2), the overflow hole(5) is cooperatively formed by the first opening and the second opening which are aligned with each other(openings of 1 and 2 defining 5).

Regarding claim 11. (Cook Fig. 3)The baking oven of claim 10, wherein the first peripheral wall (wall of 4, defining 4 in plate 1)is provided with a first slot ( slot of 1, defining 3)located above and communicated with the first opening(3 in communication with 4), the second peripheral wall (wall defining 4 of plate 2)is provided with a second slot (slot of 2 defining 3)located above and communicated with the second opening(5 in 2), the overflow groove (3)is cooperatively formed by the first slot and the second slot which are aligned with each other(3 formed by slots in 1 and 2 which form 3 as shown in figs. 1 and 3.).

Cook discloses at page 2, lines 1-20, that the trough 3, provides the benefit of allowing excess batter to flow into the trough 3, during cooking which provides the benefit of easing clean up and making the iron provide a better waffle product.  As such, it would have been obvious to integrate the trough of Cook into the device of Zhan for the obvious benefit explicitly taught by Cook.  
Further, regarding claim 6: 
The features of claims 6 recite a change in shape of the working baking plates of Zhan for the integration of the trough of Cook.  The specific configuration recited in the claims would provide no unexpected results. That is, the specific configuration provides no significant results over the results obtained by the combination of Zhan and Cook. This type of change in shape, has been held to be obvious because it is a mere matter of design choice which would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV.)(B).  

Thus, the features of claims 6-11 would have been obvious to one having ordinary skill in the art. 



Regarding claim 12. 
 A baking oven for baking ingredients into food, comprising:
Zhan discloses:
 a first baking tray(12); 
a second baking tray(11) matching with the first baking tray to define a baking space( Space defining area that makes 8) and 
a feeding channel between the first baking tray and the second baking tray(23), wherein 
the baking space is used for baking the ingredients (Space used for baking 8), and 
the feeding channel is communicated with the baking space and used for feeding the ingredients into the baking space; (23 feed ingredients into 8)
Zhan does not discloses: 
 wherein  two overflow channels are further defined between the first baking tray and the second baking tray, the two overflow channels are respectively located at two opposite sides of the feeding channel and isolated from the feeding channel, each of the two overflow channels is communicated with the baking space, to allow unwanted air or excessive ingredients in the baking space to move into the two overflow channels from the baking space.
Cook discloses: 
wherein  two overflow channels(Fig. 1, 3) are further defined between the first baking tray and the second baking tray(3 between 1 and 2), the two overflow channels are respectively located at two opposite sides of the feeding channel and isolated from the feeding channel(Zhan teaching place channel at top side for depositing batter), each of the two overflow channels is communicated with the baking space(3 in communication with 4), to allow unwanted air or excessive ingredients in the baking space to move into the two overflow channels from the baking space (air and overflow going to 3).
Cook discloses at page 2, lines 1-20, that the trough 3, provides the benefit of allowing excess batter to flow into the trough 3, during cooking which provides the benefit of easing clean up and making the iron provide a better waffle product.  As such, it would have been obvious to integrate the trough of Cook into the device of Zhan for the obvious benefit explicitly taught by Cook.  Thus, the features of claims 12 would have been obvious to one having ordinary skill in the art. 

Regarding claim 13.
Modified Zhan disclose: 
 The baking oven of claim 12, wherein the two overflow channels are symmetrical to each other with respect to the feeding channel.
Zhan teaches placing the feeding channel 4 and 23 in the middle of the plates, at a right angle to rotation, and the channels 3 of Cook would be symmetrical around this placement. Thus, the recited feature would be present using the teaching of Zhan, as modified with respect to claim 12, and the feature would have been obvious to one having ordinary skill in the art for the same reasons as claim 12. 

Regarding claim 14.
Zhan discloses all of the features of Claim 12. 
Zhan does not disclose: 
 The baking oven of claim 12, wherein the two overflow channels are communicated with the upper left and right corners of the baking space, respectively.
Cook discloses: 
The baking oven of claim 12, wherein the two overflow channels are communicated with the upper left and right corners of the baking space, respectively.(See Figs 1 and 3, 3 being in upper left and right corners of baking space) Cook discloses at page 2, lines 1-20, that the trough 3, provides the benefit of allowing excess batter to flow into the trough 3, during cooking which provides the benefit of easing clean up and making the iron provide a better waffle product.  As such, it would have been obvious to integrate the trough of Cook into the device of Zhan for the obvious benefit explicitly taught by Cook.  Thus, the features of claims 14 would have been obvious to one having ordinary skill in the art. 



Regarding claim 15. 
Zhan discloses
Zhan discloses: The baking oven of claim 12, wherein the first baking tray comprises a first tray plate, a first peripheral wall (wall defining outward bounds of baking area making edge of waffle 8)extending from the first tray plate (12 wall at edge vertical toward 11)towards the second baking tray(11) and a first extension wall (extension wall at 23)extending upwards from the first peripheral wall(23 extending upward from 12), the second baking tray comprises a second tray plate(11), a second peripheral wall (wall on 11 forming edge of 8) extending from the second tray plate towards the first baking tray (12)and a second extension (wall at 4)wall extending upwards from the second peripheral wall(wall at 4 extending upward from edge of wall forming 8), wherein the baking space is cooperatively defined between the first tray plate, the first peripheral wall, the second tray plate and the second peripheral wall(8 formed in space defined by walls of 12 and 11), and the feeding channel is cooperatively defined between the first extension wall and the second extension wall. (Feed channel defined by extension walls at 23 and 4.)
Zhan does not disclose: 
the overflow channel is cooperatively defined between the first peripheral wall and the second peripheral wall, 
in related art, Cook teaches
the overflow channel(3) is cooperatively defined between the first peripheral wall and the second peripheral wall(3 defined between 1 and 2), 
Cook discloses at page 2, lines 1-20, that the trough 3, provides the benefit of allowing excess batter to flow into the trough 3, during cooking which provides the benefit of easing clean up and making the iron provide a better waffle product.  As such, it would have been obvious to integrate the trough of Cook into the device of Zhan for the obvious benefit explicitly taught by Cook.  Thus, the features of claims 15 would have been obvious to one having ordinary skill in the art. 



Regarding claim 16-18.
Regarding claim 16. 
Zhan appears to discloses: The baking oven of claim 15, wherein the first peripheral wall (12, forming outside of 8)comprises a first extending wall(portion forming 23) portion protruding towards the second baking tray from a periphery of the first tray plate(12, 23 portion extending toward 11), a first shoulder wall portion(23 extending outward to left of fig. 1) extending outwards from the first extending wall portion in parallel with the first tray plate(12), and a first protruding wall(23 top outmost portions extending toward 11) portion protruding towards the second baking tray (11)from the first shoulder wall portion(23 extending outward to left in fig. 1), wherein the second peripheral wall (wall at 4, extending up in fig. 1)abuts against the first shoulder wall portion of the first peripheral wall and is surrounded by the first protruding wall portion of the first peripheral wall(walls abutting as shown in fig. 2 when device is closed to allow batter to be poured into the baking zone.).
It is unclear if modified Zhen teaches the exact shaped recited in claims 16- 18
 The baking oven of claim 16, wherein the first protruding wall portion comprises two first side wall segments, a first bottom wall segment connecting between the two first side wall segments at the bottom, two first top wall segments connecting respectively with the two first side wall segments at the top, and two first groove wall segments respectively located above and spaced apart from the two first top wall segments, the second peripheral wall comprises two second side wall segments, a second bottom wall segment connecting between the two second side wall segments at the bottom, two second top wall segments connecting respectively with the two second side wall segments at the top, and two second groove wall segments respectively located above and spaced apart from the two second top wall segments, wherein each of the two overflow channels is cooperatively defined between a first groove wall segment, a second groove wall segment, a first top wall segment and a second top wall segment.
Regarding claim 18. The baking oven of claim 17, wherein each of the two first top wall segments is provided with a first opening, a first slot is defined between a first groove wall segment and a corresponding first top wall segment, the first slot is communicated with the first opening, each of the two second top wall segments is provided with a second opening, a second slot is defined between a second groove wall segment and a corresponding second top wall segment, the second slot is communicated with the second opening, each of the two overflow channels comprises an overflow hole communicated with the baking space and an overflow groove located above and communicated with the overflow hole, the overflow hole is cooperatively formed by the first opening and the second opening which are aligned with each other, the overflow groove is cooperatively formed by the first slot and the second slot which are aligned with each other.
However, the features of claims 16-18 recite a change in shape of the working baking plates of Zhan for the integration of the trough of Cook.  The specific configuration recited in the claims would provide no unexpected results. That is, the specific configuration provides no significant results over the results obtained by the combination of Zhan and Cook. This type of change in shape, has been held to be obvious because it is a mere matter of design choice which would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV.)(B).  

Regarding claim 19.
Zhan discloses: 
 The baking oven of claim 12, wherein the ingredients are batter, and the food is waffle. (See abstract, teaching waffles)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898